Citation Nr: 0915292	
Decision Date: 04/23/09    Archive Date: 04/29/09

DOCKET NO.  08-01 015	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased evaluation for post traumatic 
stress disorder (PTSD), currently evaluated as 30 percent 
disabling.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel





INTRODUCTION

The appellant served on active duty from September 1966 to 
September 1968.

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from an August 2007 rating decision of the 
Waco, Texas, Department of Veterans Affairs (VA) Regional 
Office (RO), which denied an increased evaluation for PTSD.


FINDING OF FACT

PTSD is currently manifested by complaints of chronic 
insomnia, bouts of crying, intrusive thoughts, 
hypervigilance, exaggerated startle response, anger, 
isolating behavior, difficulty with trust, and a sense of not 
having long to live, with clinical findings for depressed 
mood and mild memory impairment, productive of occasional 
interference with work and social functioning.


CONCLUSION OF LAW

The schedular criteria for an evaluation greater than 30 
percent are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 4.1-4.7, 4.130, Diagnostic Code 9411 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 
C.F.R. §§ 3.159, 3.326(a).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; and VA must indicate 
which information and evidence VA will obtain and which 
information and evidence the claimant is expected to provide.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The U.S. Court 
of Appeals for Veterans Claims (the Court) has held that VCAA 
notice should be provided to a claimant before the initial RO 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  However, if VCAA notice is provided after the 
initial decision, such a timing error can be cured by 
subsequent readjudication of the claim, as in an SOC or 
Supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 Vet. App. 
537, 543 (2006); Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006).

Any error in the notice is presumed prejudicial to the 
appellant unless VA can demonstrate otherwise.  Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  VA bears the 
burden of rebutting the presumption, by showing that the 
essential fairness of the adjudication has not been affected 
because, for example, actual knowledge by the claimant cured 
the notice defect, a reasonable person would have understood 
what was needed, or the benefits sought cannot be granted as 
a matter of law.  Sanders supra. 

In this case, VA satisfied its duty to notify by means of a 
letter dated June 2007 from the RO to the appellant, which 
was issued prior to the RO decision in August 2007.  The 
Board notes that this letter informed the appellant of what 
evidence was required to substantiate his claim for increase, 
including how VA determines the disability rating and 
effective dates.  More specifically, this letter notified the 
appellant that VA considers evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life.  Also, he was informed that VA considered the 
nature and symptoms of the condition, severity and duration 
of the symptoms, and the impact of the condition on 
employment.  The appellant was provided with examples of the 
types of evidence he could submit in support of his claim for 
increase.  The Board finds that the appellant has been given 
adequate notice, consistent with the Court's decision in 
Vasquez-Flores v. Peake, 22 Vet. App. 37 (2008).

Although the Court promulgated its decision in Vasquez-Flores 
during the pendency of this appeal, shortly after the appeal 
was perfected, remand for additional notice in the 
circumstances of this case would serve no useful purpose 
because the VCAA notice letter essentially satisfies the 
requirements as outlined by the Court in Vasquez-Flores.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the claimant); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the claimant are to 
be avoided).  Furthermore, the Board observes that the 
appellant has been represented throughout this appeal by an 
accredited veterans' service organization; as such, he has 
had the benefit of counsel on matters involving the 
development and adjudication of the claim.  Neither the 
appellant nor his representative has asserted any notice 
deficiency, or prejudicial errors.

VA has also satisfied its duty to assist the appellant under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.  Pertinent medical 
records have been associated with the claims folder.  VA 
afforded the appellant an opportunity to appear for a 
hearing.  None has been requested to date.  Additionally, VA 
afforded the appellant an examination in connection with his 
claim for increase.  The Board notes that the recent VA 
examination is adequate as it reflects a pertinent medical 
history, review of the documented medical history, clinical 
findings, a diagnosis, and an opinion regarding the effect of 
the appellant's PTSD on daily activities, work, recreational 
activities, social relationships, and the family.  The 
adequacy of this examination has not been challenged by 
either the appellant or his representative.

The Board finds that there is no indication that there is any 
additional relevant evidence to be obtained either by the VA 
or by the appellant, and there is no other specific evidence 
to advise him to obtain.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) (holding that both the statute, 38 U.S.C. § 
5103(a), and the regulation, 38 C.F.R. § 3.159, clearly 
require the Secretary to notify a claimant which evidence, if 
any, will be obtained by the claimant and which evidence, if 
any, will be retrieved by the Secretary). 

Accordingly, appellate review may proceed without prejudice 
to the claimant.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).

Claims for Increase

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule).  
38 C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If 
two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation; otherwise, the lower rating will be assigned. 38 
C.F.R. § 4.7.

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 
38 C.F.R. § 4.25.  However, the evaluation of the same 
"disability" or the same "manifestations" under various 
diagnoses is prohibited.  38 C.F.R. § 4.14.

Separate evaluations may be assigned for separate periods of 
time based on the facts found.  In other words, the 
evaluations may be "staged."  Hart v. Mansfield, 21 Vet. 
App. 505 (2007) (staged ratings are appropriate when the 
factual findings show distinct period where the service-
connected disability exhibits symptoms that would warrant 
different ratings.); see also Fenderson v. West, 12 Vet. App. 
119, 126 (2001).  A disability may require re-evaluation in 
accordance with changes in a veteran's condition.  It is thus 
essential, in determining the level of current impairment, 
that the disability be considered in the context of the 
entire recorded history. 38 C.F.R. § 4.1.

PTSD is evaluated pursuant to 38 C.F.R. § 4.130, Diagnostic 
Code 9411.  A 30 percent rating is provided when there is 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, and recent events).  38 
C.F.R. § 4.130, Diagnostic Code 9411.

A 50 percent rating is provided for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory or stereotyped speech; panic attacks more than 
once a week; difficulty in understanding complex commands; 
impairment of short-and long-term memory (e.g., retention of 
only highly learned material, forgetting to complete tasks); 
impaired judgment or abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  Id.

A 70 percent rating is warranted for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  Id.
A 100 percent evaluation is indicated where there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self of others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  Id.

In assessing the evidence of record, it is important to note 
that the Global Assessment of Functioning score is a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health- 
illness."  Richard v. Brown, 9 Vet. App. 266, 267 (citing 
DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th 
ed. (DSM-IV) at 32).

A GAF of 41 to 50 is indicative of serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifter) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  A GAF of 51 to 60 is defined as moderate 
symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co- workers).  GAF scores ranging 
between 61 and 70 reflect some mild symptoms (e.g., depressed 
mood and mild insomnia) or some difficulty in social, 
occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, and has some meaningful 
interpersonal relationships.

The appellant seeks the assignment of a rating in excess of 
30 percent for PTSD.  In weighing the appellant's statements, 
treatment records, and report of examination dated June 2007, 
the Board concludes that the preponderance of the evidence is 
against the claim for increase.  Also, the disability has not 
significantly changed during the appeal period and, as such, 
a uniform evaluation is warranted.  See Fenderson and Hart, 
supra.  Absent a relative balance of the evidence, the 
evidence is not in equipoise and the benefit-of-the-doubt 
doctrine does not apply.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet.App. 49 (1990).

Here, an evaluation in excess of 30 percent is not warranted 
because the appellant's symptomatology does not more nearly 
approximate the criteria for a 50 percent or higher 
disability rating.  See 38 C.F.R. § 4.130, Diagnostic Code 
9411.  On psychiatric examination in June 2007, the appellant 
reported that his current symptoms include chronic insomnia, 
bouts of crying that embarrass him, intrusive memories of 
trauma of the war, hypervigilance, exaggerated startle 
response, difficulty controlling his anger, avoidance of 
social activities, isolated behavior, difficulty trusting 
others, and a sense of not having long to live.  The 
appellant further reported that his symptoms occur 
constantly, and that his sleeplessness is beginning to 
severely effect and interfere with his job and daily 
functioning.  However, the appellant denied any psychiatric 
treatment or therapy, and took no medication for his symptoms 
at that time.  While the appellant reports that he avoids 
crowds and social activities, he indicated that he has held 
his current job as a sheet metal mechanic for 8 years and has 
a "fair" relationship with both his supervisor and co-
workers.  Furthermore, although the appellant indicated some 
interference with work due to sleep disturbance and insomnia, 
he denied lost time from work due to PTSD symptomatology.

Additionally, while mental status examination in June 2007 
showed abnormal mood and affect with depressed mood, the 
appellant was oriented, had appropriate appearance and 
hygiene, and had appropriate behavior.  Also, there was no 
impairment of communication, speech, or concentration.  
Rather, thought processes were appropriate, abstract thinking 
was normal, and judgment was intact.  Mild memory impairment 
was reported.  PTSD was diagnosed and a GAF score of 55 was 
assigned, which reflects moderate symptoms.  The examiner 
remarked that the appellant had occasionally some 
interference in performing the activities of daily living 
because of PTSD, he had difficulty in establishing and 
maintaining effective work/school and social relationships 
because of PTSD, and occasional interference with 
recreational or leisure pursuits because of PTSD, but that he 
was able to maintain effective family role functioning.

The Board has considered VA treatment records dated July and 
August 2007.  The records reflect that the appellant 
presented for an initial psychiatric treatment 
plan/assessment.  It was noted that the appellant was being 
treated for depression and that he wanted to discuss 
medication for depression with his wife before taking them.  
It was further noted that the appellant was motivated for 
group therapy.  These records show complaints of sleep 
disturbance and nightmares about Vietnam, unhappy feelings, 
nervousness around loud noises, irritability, and moodiness.

Having considered the appellant's complaints along with the 
objective medical findings of record, the Board believes that 
the appellant's symptoms more closely approximate those for 
the 30 percent disability rating.  Occupational impairment 
with reduced reliability and productivity due to PTSD 
symptoms is not shown.  Clearly, the appellant has emotional 
and sleep disturbance problems as he described that 
occasionally interfere with his work and social functioning.  
However, the record reflects that, notwithstanding the 
difficulty in maintaining and establishing effective work and 
social relationships, the appellant has had long-term 
employment and functioned effectively in his family role.  
Although there was mild memory impairment, by history, the 
evidence of record shows no thought disorder, or impairment 
of communication, concentration, or judgment.  Additionally, 
while the appellant has reported feeling unhappy and 
treatment for depression, the evidence of record shows no 
indication that there are disturbances of motivation or mood 
due to PTSD.  Lastly, the appellant reported no lost time 
from work or work-place conflicts, incidents, or 
accommodations involving PTSD symptomatology.

In view of the above, the Board concludes that the evidence 
reflects no more than moderate symptoms associated with the 
PTSD.  Because the evidence as a whole demonstrates that the 
appellant's symptoms are adequately addressed by the 
currently assigned 30 percent evaluation, a higher rating 
must be denied.  The Board specifically finds that criteria 
for a 50 percent evaluation are not met in that there is no 
indication of circumstantial, circumlocutory or stereotyped 
speech, panic attacks, impaired judgment or abstract 
thinking, or other PTSD symptomatology causing occupational 
and social impairment with reduced reliability and 
productivity.

The Board has considered an extra-schedular evaluation as 
outlined in 38 C.F.R. § 3.321(b)(1).  However, the Board 
finds that the application of the rating schedule is adequate 
and practical in this case.  That is, in the absence of 
evidence of marked interference with employment due to the 
psychiatric disability alone, repeated hospitalization, or 
evidence that the disability is otherwise so exceptional or 
unusual as to render application of the regular schedular 
standards impractical, the Board is not required to remand 
the claim to the RO for the procedural actions outlined in 
38 C.F.R. § 3.321(b)(1) for assignment of more than a 30 
percent rating on an extra-schedular rating.  See Bagwell v. 
Brown, 9 Vet. App. 337 (1996); Floyd v. Brown, 9 Vet. App. 
88, 95 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).  In reaching this determination, the Board notes that 
in a 2007 statement, he reported that he had changed jobs 5 
times in 10 years.  He had used 200 hours of PTO and 40 hours 
of unpaid leave to make time for himself away from stress and 
depression.  However, he has not submitted supporting 
documentation.  He did not establish over what period of time 
it took him to use the types of leave and has not established 
marked interference with employment beyond that contemplated 
by the current evaluation.  Rather, the record establishes 
that he returns to employment and disruption rising to marked 
interference with employment is not shown.  To the extent 
that he has reported that he has repeatedly changed jobs, it 
appears that he has been employed by the same employer since 
approximately 2002.  (In a 2004 report it was indicated that 
he had been employed since 2002 and in 2007 it was reported 
that he had been with the same employer for 8 years).  
Whether the start date is 2002 or 8 years prior to 2007, the 
pertinent fact remains the same: he has stable employment 
during this appeal period.  


ORDER

A rating in excess of 30 percent for PTSD is denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


